Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1-31-19 is the effective filing date. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-20-22 has been entered.
 
Response to the applicant’s arguments
The previous rejection is withdrawn.
Over the course of a new search a new reference was found.  A new rejection is made herein. Applicant’s arguments are now moot in view of the new rejection of the claims.  
Claims 1 and 15 and 20 are further amended to recite that the and Ganesh is silent but Hartman teaches “at least one of the plurality of 3d patterns comprises a plurality of levels”.  (see claims 7-10 where the identification can be a raised qr code or a qr code or a raised bar code that has a first and a second level and paragraph 5);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of HARTMANN with the disclosure of GANESH since HARTMANN teaches that an identification  can include a raised or 3d qr code or a raised surface to allow a user to scan the tag by a rubbing over the tag.    See paragraph 5-10 and claims 1-10 of Harmann. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”) and in view of U.S. Patent No.: 11,170,190B2 to Kozicki et al that was filed in 2014 and in further in view of U.S. Patent Application Pub. No.: US 2016/0287251 A1 to Hartmann that was filed in 2014. 
    PNG
    media_image1.png
    841
    658
    media_image1.png
    Greyscale

Ganesh discloses “1.    A system comprising: at least one reader;  (see FIG. 1d where the drone computing system has a camera 140)
at least one pattern; (see paragraph 60 where the camera can obtain an authentication during the landing sequence by capturing an image of a bar code or a QR code during and as a part of the landing sequence) 
    PNG
    media_image2.png
    768
    631
    media_image2.png
    Greyscale

at least one computing device in communication with the at least one reader; and (see FIG. 1d where the computing device is connected to the camera 140 and processor 120)
at least one vehicle arranged to be controlled based at least in part on data obtained by the at least one reader”.  (See paragraph 99 where the drone camera can scan a user, or scan a qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the landing marker 423 to use this as an aid to control the drone to land; see paragraph 31 where the drone can use camera based recognition of features for moving);
Claim 1 is amended to recite and Ganesh is silent but Kozecki teaches “…a plurality of 3d patterns that are each physically associated with an item…”.  (see col. 77, line 1 to col. 78, line 65 where the dendritic 3d structure can include different colors to provide an authentication when taking a three dimensional images; see claims 1-18);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of KOZECKI with the disclosure of GANESH since KOZECKI teaches that a document or tag or currency can include a dendritic 3d structure.  An optical device can scan the dendritic 3d structure and compare this to a database for detecting one or more of colors. These can reveal a counterfeit structure.   See col. 77, lines 1to col. 78, line 50 of Kozecki. 
Claims 1 and 15 and 20 are further amended to recite that the and Ganesh is silent but Hartman teaches “at least one of the plurality of 3d patterns comprises a plurality of levels”.  (see claims 7-10 where the identification can be a raised qr code or a qr code or a raised bar code that has a first and a second level and paragraph 5);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of HARTMANN with the disclosure of GANESH since HARTMANN teaches that an identification  can include a raised or 3d qr code or a raised surface to allow a user to scan the tag by a rubbing over the tag.    See paragraph 5-10 and claims 1-10 of Harmann. 
The office takes official notice that a “Raised or 3d qr code” is well known in the art such as US 2020/0153755 A1 to Johnson at paragraph 51. 
Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”) and in view of Kozecki and in view of Hartmann. 
Ganesh discloses “2.    The system of Claim 1, wherein the at least one reader comprises a plurality of cameras, and at least one of those cameras is of a different type than at least one other camera”.  (see paragraph 39 where the drone has an optical sensor and a second camera; see paragraph 39 where the optical sensors can assist with landing the drone; see paragraph 59-62 where the optical sensor can indicate a landing; and an optical sensor to follow a user);
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Ganesh and in view of NPL, Chrien, Tom, NASA Dryden Flight Research Center (https://web.archive.org/web/20121104072051/http://www.nasa.gov/centers/dryden/research/AirSci/ER-2/aviris.html)(hereinafter “Chrien”) and in view of U.S. Patent No.: 10,336,469 B2 to Mallinson that was filed in 2017 and in view of Kozecki and in view of Hartmann. 
Ganesh is silent but Chrien teaches “3.    The system of Claim 2, wherein at least one camera is arranged to capture hyperspectral imagery” (see page 1 where the E2-aircraft drone includes a scanning optics and four spectrometers to image a 614 pixel swath of 224 contiguous spectral bands of the earth at 17 MBPS). 
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of Chrien with the disclosure of GANESH since Chrien teaches that a drone can include an optical device for detecting one or more of hyperspectral imaging signatures. These can reveal spectral bands that cannot be seen by the human eye, for example portion of the electromagnetic spectrum. This can be used to detect signatures that are normally hidden from a traditional optical device or camera like signatures of an oil field or harmful gas or items that can harm the drone to enhance the capability of the drone.   See page 1 of Chrien.
Ganesh is silent but Mallinson teaches “and at least one other camera is arranged to capture depth images”. (see camera 705 in FIG. 7 that is a depth camera to capture depth images; see col. 15, lines 1-15) 
	The phrase hyperspectral images is defined as capturing each of the images representing a narrow wavelength range of the electromagnetic spectrum. 
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of MALLINSON with the disclosure of GANESH since MALLINSON teaches that a drone can include a depth camera device for detecting one or more of range information using a low cost device that is much cheaper than a LIDAR device.  The resulting image, or a range image, has pixel values that correspond to the distance. If the sensor that is used to produce the range image is properly calibrated the pixel values can be given directly in physical units, such as meters, inches or centimeters. This can be used for flight control purposes and to determine a range from the platform or a range to a second drone. A depth map can be created using the lower cost camera and is an image or image channel that contains information relating to the distance of the surfaces of scene objects from a viewpoint of the drone playing the game. The depth camera can be used for collision avoidance purposes to establish range information.   See Col. 14, line 1 to col. 16, line 10 of Mallinson.
	Claims 4-9 are cancelled.
Claim 4 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”). 
    PNG
    media_image1.png
    841
    658
    media_image1.png
    Greyscale


Ganesh discloses “4.    The    system of Claim    1, wherein the at least one    pattern is a 2D pattern”. (See paragraph 99 where the drone camera can scan a user, or scan a 2D qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the 2D landing marker 423 to use this as an aid to control the drone to land; see paragraph 31 where the drone can use camera based recognition of features for moving);
Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Ganesh and in view of U.S. Patent App. Pub. No.: US 2017/0329943 A1 to Choi that was filed in 2016. 

Ganesh is silent but Choi teaches “5.    The    system of Claim    1, wherein the at least one    pattern is a 3D pattern”.  (see paragraph 359, 370-372 and 393);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of CHOI with the disclosure of GANESH since CHOI teaches that a watermark having a particular spacing can be used for a secret key in the watermark.  Also the watermark can include a very small 3D printed chip that can indicate secret information. In case of 3D printing watermark embedding, instead of paper printing, can be implemented by a Tera Hertz detector. By hiding very tiny colorless chip in the process of 3D printing, information of the product and manufacturer is invisibly embedded into the printed product. In the embodiment of the present invention, one single chip size is 0.2 mm on average when printed, and 3D pattern of 5.times.5.times.2 may be printed. The amount of information hidden in printed product may be approximately 125 byte. Then, in order to identify printed product, THz laser detector may be used.  Thus, a 3D element can provide a secret key to indicate trust and if it is not there the drone can avoid as this pattern is not reliable and not trusted.   See abstract and paragraph 350-359 and 411 and claims 1-15 of Choi. 

Claims 6-7 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”). 
    PNG
    media_image1.png
    841
    658
    media_image1.png
    Greyscale


Ganesh discloses “6.    The    system of Claim    1, wherein the at least one    vehicle is an autonomous vehicle. (see paragraph 33 and FIG. 3e)”. 
Ganesh discloses “7.    The system of Claim 1, wherein the at least one vehicle is an unmanned aerial vehicle. (see paragraph 33 and FIG. 3e)”. 
Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Ganesh and in view of U.S. Patent App. Pub. No.: US 2020/0313774 A1 to Murakami et al. that was filed in 2017. 

Ganesh is silent but Murakami teaches “8.    The system of Claim 1, wherein the at least one vehicle is a watercraft”. (see paragraph 881 and 1146 where the drone can be a watercraft type of a drone) ;
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of MURAKAMI with the disclosure of GANESH since MURAKAMI teaches that a drone can be a watercraft drone. See paragraph 1146. The drone can identify itself to a wireless access point to prevent it from wirelessly connecting to an insecure access point and being hacked.  The drone can scan a qr code and ensure that the access point is the correct one for security.   See abstract and paragraph 1-20 and 871 and 1146 of Murakami. 

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Ganesh and in view of U.S. Patent App. Pub. No.: US 2017/0329943 A1 to Choi that was filed in 2016. 

Ganesh is silent but Choi teaches “9.    The system of Claim 1, wherein the at least one pattern is not detectable to the naked human eye. (See paragraph 121-123, 135)”. 
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of CHOI with the disclosure of GANESH since CHOI teaches that a watermark having a particular spacing can be used for a secret key in the watermark.  Also the watermark can include a very small 3D printed chip that can indicate secret information. In case of 3D printing watermark embedding, instead of paper printing, can be implemented by a Tera Hertz detector. By hiding very tiny colorless chip in the process of 3D printing, information of the product and manufacturer is invisibly embedded into the printed product. In the embodiment of the present invention, one single chip size is 0.2 mm on average when printed, and 3D pattern of 5.times.5.times.2 may be printed. The amount of information hidden in printed product may be approximately 125 byte. Then, in order to identify printed product, THz laser detector may be used.  Thus, a 3D element can provide a secret key to indicate trust and if it is not there the drone can avoid as this pattern is not reliable and not trusted.   See abstract and paragraph 350-359 and 411 and claims 1-15 of Choi. 

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”) and in view of Kozecki and in view of Hartmann. 
    PNG
    media_image1.png
    841
    658
    media_image1.png
    Greyscale


Ganesh discloses “10.    The system of Claim 1, wherein the at least one computing device is arranged to control the location of the at least one vehicle relative to the at least one ….pattern. (See paragraph 99 where the drone camera can scan a user, or scan a 2D qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the 2D landing marker 423 to use this as an aid to control the drone to land; see paragraph 31 where the drone can use camera based recognition of features for moving)”. 
Claim 10 is amended to recite and Ganesh is silent but Kozecki teaches “…the location of the one or more items having a physically associated 3d pattern”.  (see col. 77, line 1 to col. 78, line 65 where the dendritic 3d structure can include different colors to provide an authentication when taking a three dimensional images and this can be affixed to a tag; see claims 1-18 and paragraph 1-9);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of KOZECKI with the disclosure of GANESH since KOZECKI teaches that a document or tag or currency can include a dendritic 3d structure.  An optical device can scan the dendritic 3d structure and compare this to a database for detecting one or more of colors. These can reveal a counterfeit structure.   See col. 77, lines 1to col. 78, line 50 of Kozecki. 

Claims 11-12 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Ganesh and in view of U.S. Patent App. Pub. No.: US 2017/0329943 A1 to Choi that was filed in 2016 and in view of Kozecki and in view of Hartmann.

Ganesh is silent but Hartman teaches “at least one of the plurality of 3d patterns comprises a plurality of levels”.  (see claims 7-10 where the identification can be a raised qr code or a qr code or a raised bar code that has a first and a second level and paragraph 5);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of HARTMANN with the disclosure of GANESH since HARTMANN teaches that an identification  can include a raised or 3d qr code or a raised surface to allow a user to scan the tag by a rubbing over the tag.    See paragraph 5-10 and claims 1-10 of Harmann. 

Ganesh is silent but Choi teaches “11.    The system of Claim 1, wherein the at least one pattern comprises a plurality of levels”. (see paragraph 359 and where a chip is embedded into the code that has 125 bytes via a 3d printing which is a level above the base of the paper);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of CHOI with the disclosure of GANESH since CHOI teaches that a watermark having a particular spacing can be used for a secret key in the watermark.  Also the watermark can include a very small 3D printed chip that can indicate secret information. In case of 3D printing watermark embedding, instead of paper printing, can be implemented by a Tera Hertz detector. By hiding very tiny colorless chip in the process of 3D printing, information of the product and manufacturer is invisibly embedded into the printed product. In the embodiment of the present invention, one single chip size is 0.2 mm on average when printed, and 3D pattern of 5.times.5.times.2 may be printed. The amount of information hidden in printed product may be approximately 125 byte. Then, in order to identify printed product, THz laser detector may be used.  Thus, a 3D element can provide a secret key to indicate trust and if it is not there the drone can avoid as this pattern is not reliable and not trusted.   See abstract and paragraph 350-359 and 411 and claims 1-15 of Choi. 
Claim 11 is amended to recite and Ganesh is silent but Kozecki teaches “…at least one of the plurality of 3d patterns have levels…”.  (see col. 77, line 1 to col. 78, line 65 where the dendritic 3d structure can include different colors to provide an authentication when taking a three dimensional images; see claims 1-18; see paragraph 539);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of KOZECKI with the disclosure of GANESH since KOZECKI teaches that a document or tag or currency can include a dendritic 3d structure.  An optical device can scan the dendritic 3d structure and compare this to a database for detecting one or more of colors. These can reveal a counterfeit structure.   See col. 77, lines 1to col. 78, line 50 of Kozecki. 
Claim 12 is cancelled. 
Ganesh is silent but Choi teaches “12.    The system of Claim 1, further comprising security information associated with the at least one pattern” (see claim 9-15 and see paragraph 351-359 and where a chip is embedded into the code that has 125 bytes via a 3d printing which is a level above the base of the paper).
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of CHOI with the disclosure of GANESH since CHOI teaches that a watermark having a particular spacing can be used for a secret key in the watermark.  Also the watermark can include a very small 3D printed chip that can indicate secret information. In case of 3D printing watermark embedding, instead of paper printing, can be implemented by a Tera Hertz detector. By hiding very tiny colorless chip in the process of 3D printing, information of the product and manufacturer is invisibly embedded into the printed product. In the embodiment of the present invention, one single chip size is 0.2 mm on average when printed, and 3D pattern of 5.times.5.times.2 may be printed. The amount of information hidden in printed product may be approximately 125 byte. Then, in order to identify printed product, THz laser detector may be used.  Thus, a 3D element can provide a secret key to indicate trust and if it is not there the drone can avoid as this pattern is not reliable and not trusted.   See abstract and paragraph 350-359 and 411 and claims 1-15 of Choi. 

Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”) and in view of Kozecki and in view of Hartmann. 
    PNG
    media_image1.png
    841
    658
    media_image1.png
    Greyscale

Ganesh discloses “13.    The system of Claim 1, wherein the at least one computing device is arranged to access location information associated with the at least one pattern. (See paragraph 99 where the drone camera can scan a user, or scan a 2D qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the 2D landing marker 423 to use this as an aid to control the drone to land; see paragraph 31 where the drone can use camera based recognition of features for moving);
Claim 13 is amended to recite and Ganesh is silent but Kozecki teaches “…at least one of the plurality of 3d patterns …”.  (see col. 77, line 1 to col. 78, line 65 where the dendritic 3d structure can include different colors to provide an authentication when taking a three dimensional images; see claims 1-18);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of KOZECKI with the disclosure of GANESH since KOZECKI teaches that a document or tag or currency can include a dendritic 3d structure.  An optical device can scan the dendritic 3d structure and compare this to a database for detecting one or more of colors. These can reveal a counterfeit structure.   See col. 77, lines 1to col. 78, line 50 of Kozecki. 

Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”) and in view of Kozecki and in view of Hartmann.
Ganesh discloses “14.    The system of Claim 1, further comprising a display device arranged to display location information of a plurality of readers”.  (See paragraph 32 where a user with a smartphone with a display in FIG. 2c can track the location of the drone and having the drone camera; see paragraph 141-147 where the user with the smartphone can then control the drone to follow the user using the GUI of the smartphone device via a tracking via the camera at the delivery location 210 and then the smartphone can instruction the drone with the reader to go back to the drone base or to the next destination.);
 

Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”) and in view of Kozecki and in view of Hartmann.
Ganesh discloses “15.    A method at a computing device comprising: (see FIG. 1d where the drone computing system has a camera 140)
receiving, from at least one reader, pattern information regarding at least one pattern; (see paragraph 60 where the camera can obtain an authentication during the landing sequence by capturing an image of a bar code or a QR code during and as a part of the landing sequence)”. 
Claim 15 is amended to recite and Ganesh is silent but Kozecki teaches “…a 3d pattern associated with an item…”.  (see col. 77, line 1 to col. 78, line 65 where the dendritic 3d structure can include different colors to provide an authentication when taking a three dimensional images; see claims 1-18);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of KOZECKI with the disclosure of GANESH since KOZECKI teaches that a document or tag or currency can include a dendritic 3d structure.  An optical device can scan the dendritic 3d structure and compare this to a database for detecting one or more of colors. These can reveal a counterfeit structure.   See col. 77, lines 1 to col. 78, line 50 of Kozecki. 

Ganesh discloses “…accessing information associated with the at least one pattern, the accessing being based at least in part on pattern-specific information; and (see paragraph 60 where the camera can obtain an authentication during the landing sequence by capturing an image of a bar code or a QR code during and as a part of the landing sequence)
controlling at least one vehicle based at least in part on the accessed information ”.  (See paragraph 99 where the drone camera can scan a user, or scan a qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the landing marker 423 to use this as an aid to control the drone to land; see paragraph 31 where the drone can use camera based recognition of features for moving);.

Claims 1 and 15 and 20 are further amended to recite that the and Ganesh is silent but Hartman teaches “at least one of the plurality of 3d patterns comprises a plurality of levels”.  (see claims 7-10 where the identification can be a raised qr code or a qr code or a raised bar code that has a first and a second level and paragraph 5);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of HARTMANN with the disclosure of GANESH since HARTMANN teaches that an identification  can include a raised or 3d qr code or a raised surface to allow a user to scan the tag by a rubbing over the tag.    See paragraph 5-10 and claims 1-10 of Harmann. 

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”) and in view of Kozecki and in view of Hartmann.

Ganesh discloses “16.    The method of Claim 15, wherein controlling the at least one vehicle comprises sending instructions to the vehicle that cause the vehicle to change its location relative to the at least one… pattern. (See paragraph 99 where the drone camera can scan a user, or scan a 2D qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the 2D landing marker 423 to use this as an aid to control the drone to land; see paragraph 31 where the drone can use camera based recognition of features for moving)”.
Claim 16 is amended to recite and Ganesh is silent but Kozecki teaches “…a  3d pattern connected to an item …”.  (see col. 77, line 1 to col. 78, line 65 where the dendritic 3d structure can include different colors to provide an authentication when taking a three dimensional images; see claims 1-18);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of KOZECKI with the disclosure of GANESH since KOZECKI teaches that a document or tag or currency can include a dendritic 3d structure.  An optical device can scan the dendritic 3d structure and compare this to a database for detecting one or more of colors. These can reveal a counterfeit structure.   See col. 77, lines 1to col. 78, line 50 of Kozecki. 

Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”) and in view of Kozecki and in view of Hartmann.  
    PNG
    media_image3.png
    824
    657
    media_image3.png
    Greyscale

Ganesh discloses “17.    The method of Claim 15, wherein controlling the at least one vehicle further comprises:
sending the accessed information to at least a first user; receiving an input from the at least first user, the input being based at least in part on the accessed information; and (see block 689 where the user instructs a drone to release the package and where the drone can capture an image of the purchaser with the released package in block 637-679 and where the user initiates a departure sequence for the drone using a smartphone)
controlling the at least one vehicle (see block 693) based at least in part on the input from the at least first user. (See paragraph 99 where the drone camera can scan a user, or scan a 2D qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the 2D landing marker 423 to use this as an aid to control the drone to land; see paragraph 31 where the drone can use camera based recognition of features for moving) (see block 689 where the user instructs a drone to release the package and where the drone can capture an image of the purchaser with the released package in block 637-679 and where the user initiates a departure sequence for the drone using a smartphone)”.
Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Ganesh and in view of U.S. Patent App. Pub. No.: US 2017/0329943 A1 to Choi that was filed in 2016 and in view of Kozecki and in view of Hartmann.

Ganesh is silent but Choi teaches “18.    The method of Claim 17, wherein [[the at least one pattern comprises a plurality of levels and]] the input from the at least first user comprises an instruction to read one or more of the plurality of levels. (see paragraph 359 and where a chip is embedded into the code that has 125 bytes via a 3d printing which is a level above the base of the paper)
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of CHOI with the disclosure of GANESH since CHOI teaches that a watermark having a particular spacing can be used for a secret key in the watermark.  Also the watermark can include a very small 3D printed chip that can indicate secret information. In case of 3D printing watermark embedding, instead of paper printing, can be implemented by a Tera Hertz detector. By hiding very tiny colorless chip in the process of 3D printing, information of the product and manufacturer is invisibly embedded into the printed product. In the embodiment of the present invention, one single chip size is 0.2 mm on average when printed, and 3D pattern of 5.times.5.times.2 may be printed. The amount of information hidden in printed product may be approximately 125 byte. Then, in order to identify printed product, THz laser detector may be used.  Thus, a 3D element can provide a secret key to indicate trust and if it is not there the drone can avoid as this pattern is not reliable and not trusted.   See abstract and paragraph 350-359 and 411 and claims 1-15 of Choi. 

Claim 19 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”) and Kozecki and in view of Hartmann. 
    PNG
    media_image1.png
    841
    658
    media_image1.png
    Greyscale


Ganesh discloses “19.    The method of Claim 17, wherein the accessed information comprises location information of the at least one pattern and the input from the at least first user comprises selecting one or more navigation instructions, the one or more navigation instructions being based at least in part on the accessed information”. (See paragraph 99 where the drone camera can scan a user, or scan a 2D qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the 2D landing marker 423 to use this as an aid to control the drone to land; see paragraph 31 where the drone can use camera based recognition of features for moving);
 
Ganesh is silent but Kozecki teaches “… 3d pattern  …”.  (see col. 77, line 1 to col. 78, line 65 where the dendritic 3d structure can include different colors to provide an authentication when taking a three dimensional images; see claims 1-18);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of KOZECKI with the disclosure of GANESH since KOZECKI teaches that a document or tag or currency can include a dendritic 3d structure.  An optical device can scan the dendritic 3d structure and compare this to a database for detecting one or more of colors. These can reveal a counterfeit structure.   See col. 77, lines 1to col. 78, line 50 of Kozecki. 


Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”) and in view of Kozecki and in view of Hartmann. 
    PNG
    media_image1.png
    841
    658
    media_image1.png
    Greyscale


Ganesh discloses “20.    A system comprising: (see FIG. 1d where the drone computing system has a camera 140)
an autonomous vehicle;  (see unmanned drone 100 in FIG. 4B)
at least one pattern; (see paragraph 60 where the camera can obtain an authentication during the landing sequence by capturing an image of a bar code or a QR code during and as a part of the landing sequence) 
    PNG
    media_image2.png
    768
    631
    media_image2.png
    Greyscale


at least one reader physically attached to the autonomous vehicle and arranged to read the at least one pattern; (see FIG. 1d where the drone computing system has a camera 140)
at least one computing device in communication with the at least one reader, the computing device being arranged to: (see paragraph 39 where the drone has an optical sensor and a second camera; see paragraph 39 where the optical sensors can assist with landing the drone; see paragraph 59-62 where the optical sensor can indicate a landing; and an optical sensor to follow a user);
access information associated with the at least one pattern; (See paragraph 99 where the drone camera can scan a user, or scan a 2D qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the 2D landing marker 423 to use this as an aid to control the drone to land; see paragraph 31 where the drone can use camera based recognition of features for moving);and control the autonomous vehicle based at least in part on data obtained by the at least one reader. (See paragraph 99 where the drone camera can scan a user, or scan a qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the landing marker 423 to use this as an aid to control the drone to land; see paragraph 31 where the drone can use camera based recognition of features for moving); (See paragraph 99 where the drone camera can scan a user, or scan a 2D qr code or the user scans the qr code and then transmits this to the drone and then the drone can then release the package and then depart for a confirmation of the delivery; see also paragraph 70 where the drone camera scans the 2D landing marker 423 to use this as an aid to control the drone to land; see paragraph 31 where the drone can use camera based recognition of features for moving) (see block 689 where the user instructs a drone to release the package and where the drone can capture an image of the purchaser with the released package in block 637-679 and where the user initiates a departure sequence for the drone using a smartphone)”.
Ganesh is silent but Kozecki teaches “… 3d pattern  …”.  (see col. 77, line 1 to col. 78, line 65 where the dendritic 3d structure can include different colors to provide an authentication when taking a three dimensional images; see claims 1-18);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of KOZECKI with the disclosure of GANESH since KOZECKI teaches that a document or tag or currency can include a dendritic 3d structure.  An optical device can scan the dendritic 3d structure and compare this to a database for detecting one or more of colors. These can reveal a counterfeit structure.   See col. 77, lines 1 to col. 78, line 50 of Kozecki. 
Claims 1 and 15 and 20 are further amended to recite that the and Ganesh is silent but Hartman teaches “at least one of the plurality of 3d patterns comprises a plurality of levels”.  (see claims 7-10 where the identification can be a raised qr code or a qr code or a raised bar code that has a first and a second level and paragraph 5);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of HARTMANN with the disclosure of GANESH since HARTMANN teaches that an identification  can include a raised or 3d qr code or a raised surface to allow a user to scan the tag by a rubbing over the tag.    See paragraph 5-10 and claims 1-10 of Harmann. 

 Claim 21 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”) and in view of U.S. Patent No.: 11,170,190B2 to Kozicki et al that was filed in 2014 and in view of Hartmann.

Ganesh is silent but Kozecki teaches “..21. (New) The system of Claim 1, wherein one or more of the plurality of 3D patterns is fabricated using a 3D printer”. (see paragraph 60 and FIG. 5 where the liquid is disposed and then biased and then the liquid is removed)

Ganesh is silent but Hartman teaches “at least one of the plurality of 3d patterns comprises a plurality of levels designed by a first user”.  (see claims 7-10 where the identification can be a raised qr code or a qr code or a raised bar code that has a first and a second level and paragraph 5);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of HARTMANN with the disclosure of GANESH since HARTMANN teaches that an identification  can include a raised or 3d qr code or a raised surface to allow a user to scan the tag by a rubbing over the tag.    See paragraph 5-10 and claims 1-10 of Harmann. 
Claims 21-22 are also rejected under 35 U.S.C. sec. 101 and AIA  sec 33a as the claims are directed to a first user or human designer and include non-statutory subject matter.  
Claim 22 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”) and in view of U.S. Patent No.: 11,170,190B2 to Kozicki et al that was filed in 2014 and in view of Hartmann.
Ganesh is silent but Kozecki teaches 22, (New) The system of Claim 1, wherein one or more of the plurality of 3D patterns is incorporated into a 3D-printed item as part of the item’s fabrication process. (see paragraph 278, 60, and FIG. 5 where the liquid is disposed and then biased and then the liquid is removed)

Ganesh is silent but Hartman teaches “at least one of the plurality of 3d patterns comprises a plurality of levels designed by a first user”.  (see claims 7-10 where the identification can be a raised qr code or a qr code or a raised bar code that has a first and a second level and paragraph 5);
                It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of HARTMANN with the disclosure of GANESH since HARTMANN teaches that an identification  can include a raised or 3d qr code or a raised surface to allow a user to scan the tag by a rubbing over the tag.    See paragraph 5-10 and claims 1-10 of Harmann. 

Claims 23-24 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”) and in view of U.S. Patent No.: 11,170,190B2 to Kozicki et al that was filed in 2014 and in view of Hartmann.
Claim 25 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”) and in view of U.S. Patent No.: 11,170,190B2 to Kozicki et al that was filed in 2014 and in view of Hartmann and in view of Choi.

Ganesh is silent but Kozecki teaches “23. (New} The system of Claim 1, wherein one or more of the plurality of 3D patterns comprises embedding into an item one or more materials having different physical or chemical properties than the item.  (see paragraph 68)
Ganesh is silent but Kozecki teaches “24, (New) The system of Claim 23, wherein a material or object is used to obscure or cover the one or more embedded 3D patterns from detection by the naked human eye.  (see FIG. 3 where the patterns is 57 microns by 90 by 0.09 microns)
Ganesh is silent but Kozecki teaches “25, (New) The system of Claim |1, wherein at least one of the plurality of 3D patterns comprises a fabric consisting of one or more layers. (see FIG. 3-4 where the patterns are disposed on a fabric in paragraph 60). 

    PNG
    media_image4.png
    947
    908
    media_image4.png
    Greyscale

Claim 26 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2016/0068264A1 to Ganesh that was filed in 2014 (hereinafter “Ganesh”)  and in view of U.S. Patent No.: 11,170,190B2 to Kozicki et al that was filed in 2014 and in view of Hartmann. 

Ganesh is silent but Kozecki teaches “26. (New} The system of Claim 1, where the plurality of levels is configured to convey a hierarchy of information when the at least one of the plurality of 3D patterns is read by the at least one reader. (see FIG. 28 where the tag is applied to an article and then the tag is scanned and obtained a previous scanned information to identify the tag in blocks 2202-2214)

    PNG
    media_image5.png
    799
    1049
    media_image5.png
    Greyscale

Ganesh is silent but Kozecki teaches “27. (New) The system of Claim 26, further comprising a plurality of readers, wherein the hierarchy of information comprises information only detectable by a specific combination of readers, by conducting a specific sequence of read events, or both. (see FIG. 28 and 35 where the tag is applied to an article and then the tag is scanned and obtained a previous scanned information to identify the tag in blocks 2202-2214)
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668